MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                       Feb 13 2015, 7:44 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Mark I. Cox                                               Gregory F. Zoeller
      The Mark I. Cox Law Office, LLC                           Attorney General of Indiana
      Richmond, Indiana
                                                                Richard C. Webster
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Ricky Duff,                                              February 13, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               89A01-1408-CR-356
              v.                                               Appeal from the Wayne County
                                                               Superior Court
                                                               The Honorable Gregory A. Horn,
      State of Indiana,                                        Judge
      Appellee-Plaintiff                                       Case Nos. 89D02-1206-FB-48,
                                                               89D02-1207-FB-54




      Bradford, Judge.



                                            Case Summary
[1]   On two separate occasions in June of 2012, Appellant-Defendant Ricky Duff

      sold heroin to a confidential informant. Both sales were conducted at Duff’s

      Court of Appeals of Indiana | Memorandum Decision 89A01-1408-CR-356 | February 13, 2015   Page 1 of 7
      home. On July 5, 2012, police officers executed an arrest warrant upon Duff

      and a search warrant upon Duff’s home. As a result of the search of Duff’s

      home, police recovered 0.1 grams of heroin and a stolen firearm. Duff

      subsequently admitted that he knew the firearm in question had been stolen.


[2]   With regard to the two sales of heroin in June of 2012, Duff was charged under

      cause number 89D02-1206-FB-48 (hereinafter “Cause No. FB-48”) with one

      count of Class B felony dealing in a controlled substance and one count of Class

      B felony dealing in a schedule I controlled substance. Duff was also alleged to

      be a habitual substance offender. With regard to his possession of a stolen

      firearm and heroin on July 5, 2012, Duff was charged under cause number

      89D02-1207-FB-54 (“Cause No. FB-54”) with Class B felony serious violent

      felon (“SVF”) in possession of a firearm, Class D felony possession of a

      controlled substance, and Class D felony receiving or retaining stolen property.

      The trial court sentenced Duff to an aggregate thirty-five-year term of

      imprisonment after Duff admitted to being a habitual substance offender and

      pled guilty to all crimes charged in Cause No. FB-48 and Cause No. FB-54.

      Duff claims his sentence is inappropriate on appeal. We affirm.



                            Facts and Procedural History
                                       I. Cause No. FB-48
[3]   The factual basis entered during the August 6, 2014 guilty plea hearing provides

      as follows: on June 13, 2012, Duff sold approximately 0.1 grams of heroin to a

      confidential informant. Twelve days later, on June 25, 2012, Duff sold 0.82
      Court of Appeals of Indiana | Memorandum Decision 89A01-1408-CR-356 | February 13, 2015   Page 2 of 7
      grams of heroin to the same confidential informant. Both sales were made in

      exchange for cash and were conducted out of Duff’s home in Richmond.


[4]   On June 28, 2012, Appellee-Plaintiff the State of Indiana (the “State) charged

      Duff with one count of Class B felony dealing in a controlled substance and one

      count of Class B felony dealing in a schedule I controlled substance. The State

      also alleged that Duff was a habitual substance offender. On August 6, 2014,

      Duff pled guilty as charged. He also admitted that he was a habitual substance

      offender. The trial court accepted Duff’s guilty plea and sentenced him to a

      term of fifteen years on each of the Class B felony convictions. The trial court

      ordered that the sentences should run concurrent with one another and

      enhanced the sentence by five years by virtue of Duff’s status as a habitual

      substance offender, for a total term of twenty years.


                                       II. Cause No. FB-54
[5]   The factual basis entered during the August 6, 2014 guilty plea hearing provides

      as follows: on July 5, 2012, the police served an arrest warrant upon Duff and a

      search warrant for Duff’s home in Richmond. The search of Duff’s home

      uncovered a stolen firearm and 0.1 grams of heroin. Duff was aware that the

      firearm was stolen at the time it was recovered from his home.


[6]   On July 20, 2014, the State charged Duff with Class B felony SVF in possession

      of a firearm, Class D felony possession of a controlled substance, and Class D

      felony receiving or retaining stolen property. The State again alleged that Duff

      was a habitual substance offender. On August 6, 2014, Duff pled guilty as

      Court of Appeals of Indiana | Memorandum Decision 89A01-1408-CR-356 | February 13, 2015   Page 3 of 7
      charged and again admitted that he was a habitual substance offender. The trial

      court accepted Duff’s guilty plea and sentenced him to fifteen years on the Class

      B felony conviction and two years on each of the Class D felony convictions.

      The trial court ordered that the sentences should run concurrent with each

      other, for a total term of fifteen years.1 The trial court also ordered that Duff’s

      sentence in Cause No. FB-54 be run consecutively to his sentence in Cause No.

      FB-48, for a total aggregate sentence of thirty-five years.



                                 Discussion and Decision
[7]   Duff contends that his aggregate thirty-five-year sentence is inappropriate in

      light of the nature of his offenses and his character. Indiana Appellate Rule

      7(B) provides that “The Court may revise a sentence authorized by statute if,

      after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” In analyzing such claims, we “‘concentrate less on comparing

      the facts of [the case at issue] to others, whether real or hypothetical, and more

      on focusing on the nature, extent, and depravity of the offense for which the

      defendant is being sentenced, and what it reveals about the defendant’s

      character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App. 2008) (quoting

      Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans. denied). The




      1
        The trial court did not impose a second sentence enhancement by virtue of Duff’s status as a
      habitual substance offender.

      Court of Appeals of Indiana | Memorandum Decision 89A01-1408-CR-356 | February 13, 2015   Page 4 of 7
      defendant bears the burden of persuading us that his sentence is inappropriate.

      Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[8]   In challenging the appropriateness of his aggregate thirty-five-year sentence,

      Duff argues that, in light of the nature of his offenses, the trial court should

      have ordered that his sentences in Cause No. FB-48 and Cause No. FB-54 run

      concurrent to one another. In support of this argument, Duff relies on this

      court’s opinion in Williams v. State, 891 N.E.2d 621 (Ind. Ct. App. 2008). In

      Williams, the defendant was convicted of numerous crimes arising out of “two

      nearly-identical, State-sponsored drug transactions within a short period of

      time, as well as from evidence seized pursuant to a search warrant that was

      procured solely as a result of those State-sponsored transactions.” 891 N.E.2d

      at 634-35. Upon review, this court concluded that “[w]hile Williams’[s] crimes

      were separate episodes of criminal conduct justifying multiple convictions,

      nonetheless, [applicable legal authority] require[s] that the sentences for each

      conviction arising from evidence seized after the State began sponsoring the

      criminal activity to run concurrently.” Id. at 365.


[9]   In the instant matter, Duff completed two State-sponsored controlled buys with

      the same confidential informant on June 13, 2012 and June 25, 2012. Both

      controlled buys took place at Duff’s home. Approximately ten days later, on

      July 5, 2012, police went to Duff’s home for the purpose of executing a search

      warrant. Officers also sought to execute an arrest warrant under Cause No. FB-

      48 in connection to the two prior controlled buys. However, unlike in Williams,

      the record does not indicate that the search warrant which was executed on July

      Court of Appeals of Indiana | Memorandum Decision 89A01-1408-CR-356 | February 13, 2015   Page 5 of 7
       5, 2012, was procured “solely as a result of” the State-sponsored controlled

       buys. In fact, the record is silent as to why police procured the search warrant

       which was executed on July 5, 2012. As such, we cannot agree that pursuant to

       Williams, the trial court was required to order the sentences imposed in Cause

       No. FB-48 and Cause No. FB-54 to run concurrent with one another.


[10]   Further, our review of the nature of Duff’s offenses and his character do not

       convince us that the aggregate thirty-five-year sentence is inappropriate. With

       respect to the nature of Duff’s offenses, we again observe that (1) in committing

       each of the Class B felonies included in Cause No. FB-48, Duff admitted that he

       sold 0.1 grams and 0.82 grams of heroin, respectively, out of his home to a

       confidential informant, and (2) in committing the crimes included in Cause No.

       FB-54, Duff possessed 0.1 grams of heroin and a stolen handgun at his

       residence. In Polk v. State, 683 N.E.2d 567, 571 (Ind. 1997), the Indiana

       Supreme Court held that “[t]he opinions of this Court are filled with tales of

       drug possession and dealing that spun out of control and erupted into violence.”

       We find it troubling that Duff would subject his children, who would often visit

       and stay at his home, to the potential violence that is often associated with

       locations where drug dealing occurs, and to the likely heightened potential for

       violence that could be associated with his knowing possession of a stolen

       firearm.


[11]   Review of Duff’s character is also troubling. Duff has an extensive criminal

       history that dates back to 1990. In a period of roughly twenty-three years, Duff

       amassed a criminal history that consisted of numerous arrests, seven or eight

       Court of Appeals of Indiana | Memorandum Decision 89A01-1408-CR-356 | February 13, 2015   Page 6 of 7
       felony convictions, and three misdemeanor convictions. The majority of Duff’s

       felony convictions concern the dealing or possession of controlled substances

       and offenses against property. Duff’s criminal history also includes numerous

       violations of probation and/or placement on home detention. It is also of note

       that Duff was on home detention for two separate prior convictions at the time

       he committed the instant crimes. Duff’s criminal history indicates an

       unwillingness to reform his behavior to conform to the rules of society. In light

       of the facts surrounding the nature of Duff’s offenses and his character, we

       conclude that Duff has failed to meet his burden of persuading us that his thirty-

       five-year sentence is inappropriate. See Sanchez, 891 N.E.2d at 176.


[12]   The judgment of the trial court is affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 89A01-1408-CR-356 | February 13, 2015   Page 7 of 7